Citation Nr: 0507392	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1956 to 
January 1958 in the United States Army.  This matter arises 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied service connection for hearing loss.  


FINDINGS OF FACT

1.	VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal. 

2.	Hearing loss was not manifested in service or within one 
year of service discharge, and no medical evidence has 
been presented establishing a nexus between any 
incident, accident, or injury occurring in service and 
the veteran's current hearing loss.



CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in July 2002, the RO advised the veteran of 
the essential elements of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection for hearing 
loss, but that he must provide enough information so that VA 
could request any relevant records.  The veteran was also 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The July 2003 rating decision and February 2004 statement of 
the case (SOC) both notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
The February 2004 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

An audiology examination report from L.M. Warsaw Jr., M.D. 
and a hearing screening test have been obtained.  The Board 
notes that the veteran's service medical records are 
unavailable, and not associated with the claims folder. VA 
has made efforts to obtain service medical records not 
currently associated with the claims folder.  However, it 
appears that the veteran's records were destroyed in a fire 
at the National Personnel Records Center (NPRC) in 1973. 
There is no indication that any other service records are 
presently available. In a Memorandum dated in June 2003, the 
Military Record Specialist indicated that he/she had been 
unable to reconstruct service medical records.  The 
Specialist indicated that the service medical records had 
been destroyed by fire.  

The veteran has not identified any outstanding medical 
records that would be pertinent to the claim on appeal.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran contends that his current hearing loss was the 
result of his exposure to loud noise while in the service.  
He submits evidence that while in service he had been out on 
a rifle range where he pulled targets and "fired for 
record".  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease aggravated in active military service.  
38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do no constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

In the record is a copy of a letter the veteran wrote to his 
parents in November 1957.   The veteran wrote in the letter 
that he had been out on the rifle field during the last three 
days.  He further indicated that he had pulled targets for 
the first two days and "fired for record" on the third day.  
He mentioned problems hearing, especially in his right ear.  
The letter suggests that the veteran was a deer hunter prior 
to service and planned to hunt after service too.  

A screening hearing test dated in January 1981 and signed by 
someone in a personnel department has been associated with 
the claims folder.  The report checked a block indicating 
that the veteran's hearing was not within normal range and 
instructed the veteran to be careful to use ear protection 
when in noise to prevent further loss.  There was no 
statement linking the veteran's hearing loss to his time in 
service or explanation as to why the veteran was being 
screened for hearing problems, apparently by his employer.

Also in the claims folder is an audiological report performed 
by L.M. Warshaw, Jr., M.D dated in May 2001.  The report did 
not give a diagnosis or indicate which ear was being measured 
in the hearings threshold.  The report suggests a hearing 
loss in the ear being tested and notes that his wife had 
ordered hearing aids.  Dr. Warshaw's report also failed to 
draw a nexus to the veteran's hearing loss and his military 
service.  

Also considered by the Board is a letter written by the 
veteran's wife received in April 2004.  She indicated that 
upon his return home from service, she noticed a difference 
in the veteran's hearing.  She found she had to speak loudly 
and distinctly for the veteran to understand her.  
Additionally, the radio and television volume had to be 
raised to accommodate the veteran.  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran's claimed 
hearing loss is service related.  The only diagnosis of a 
hearing problem was in the hearing screening test dated in 
January 1981, which was several decades after discharge.  A 
sensorineural hearing loss did not manifest itself within one 
year of service discharge so there is no presumption for 
service connection.  The Board acknowledges the veteran's 
contention that he was on a rifle range while in service.  
However, his report of discharge does not reflect a military 
occupational specialty or awards or decorations reflecting 
extraordinary exposure to firing ranges or other acoustic 
trauma.  There is no competent evidence linking current 
hearing loss with the veteran's time in service.  Service 
connection for hearing loss is not warranted.  

While the Board reviewed the letter submitted by the 
veteran's wife, the United States Court of Appeals for 
Veterans Claims has held that lay persons, such as the 
veteran and his wife, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for three decades following service.  Thus, while there had 
been an indication that hearing was not within normal range 
in 1981, there is no true indication that this condition was 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the lack of diagnosis of 
the claimed disability until many years post-service, any 
opinion relating pertinent disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).

Finally, the Board notes that the examination report by Dr. 
Warshaw and the hearing screening test report do not conform 
to VA's standards for evaluating hearing loss.  VA 
regulations require threshold measurements in specified 
frequencies or speech recognition scores.  See 38 C.F.R. 
§ 3.385 (2004).  It is unclear from the reports submitted 
whether the veteran has hearing loss as described in 
38 C.F.R. § 3.385 (2004).


ORDER

Service connection for hearing loss is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


